An unpub|ishllzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

'IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TONY R. AMATI, No. 627 33
Appellant,
THE STATE OF NEVADA, §  L  
Respondent.

MAY l 0 2013

TRA |E K. L|NDEMAN
F’ U

ORDER DISMISSING APPEAL

 

This is an appeal initiated by the filing of a proper person
notice of appeal. Eighth Judicial District Court, Clark County; Douglas
W. Herndon, Judge. '

Appellant failed to designate an appealable order.
Accordingly, we lack jurisdiction, and we

ORDER this appeal DISMISSED.

 

J.
J.

Douglas
  , J

Saitta

ccc Hon. Douglas W. Herndon, District Judge
Tony R. Amati
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuPREME Coum'
0F
NEvAnA